DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim of priority to U.S. Patent Application No. 16/373,423, filed April 2, 2019, now U.S. Patent No. 11,106,908, is acknowledged.

Drawings
The 9 page drawings have been considered and placed on record in the file.  

Status of Claims
Claims 1-20 are pending.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "an image reception component …", " a document recognition component … ", "a document reconstruction component …", "an image comparison component …", and "a document recognition evaluation component …"  in claims 8-14.

Because this/these, claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  In order to expedite the processing/approval of the terminal disclaimer, Applicants may choose to file an electronic terminal disclaimer (eTerminal Disclaimer) by referring to the following website:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of the parent U.S. Patent No. 11,106,908.  Although the conflicting claims are not identical, they are not patentably distinct from each other, because claims of the instant application is generic to all that is recited in claims of the U.S. Patent No. 11,106,908.  For example, the following chart compares Claim 1 of the instant application with Claim 1 of the Patent No. 11,106,908.

Instant Application
Patent Application No. 11,106,908
1. A computer-implemented method, comprising: 
receiving an incoming document image; 
performing a document recognition process on the incoming document image to generate a recognized document; 
collecting document recognition process information for the document recognition process of the incoming document image; 
generating a reconstructed document image based on the document recognition process information; and 
comparing the reconstructed document image to the incoming document image to generate document recognition performance information for the recognized document.
1. A computer-implemented method, comprising: 
receiving an incoming document image; 
performing a document recognition process on the incoming document image to generate a recognized document; 
collecting document recognition process information for the document recognition process of the incoming document image; 
generating a reconstructed document image based on the document recognition process information; and 
comparing the reconstructed document image to the incoming document image to generate document recognition performance information for the recognized document, the document recognition performance information to identify mismatches between corresponding portions of the incoming document image and the reconstructed document image.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.   
Consider independent Claim 15, Claim 15 is directed to a "computer-readable storage medium."  The specification only provides examples of a "computer-readable storage medium" (see Paragraph [0079] of Applicant’s specification).  The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage media, particularly when the specification is silent. See Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (26 Jan 2010). See MPEP 2111.01. Signals are nothing but the physical characteristics of a form of energy, and as such is nonstatutory natural phenomena. See, e.g., In re Nuitjen, 500 F. 3d 1346, 1357 (Fed. Cir. 2007)(slip. op. at 18)("A transitory, propagating signal like Nuitjen's is not a process, machine, manufacture, or composition of matter.' ... Thus, such a signal cannot be patentable subject matter.").  Claims 16-20 are rejected under this section of rules due to their dependencies from Claim 15.  Thus, claims 15-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (US 2002/0168090) in view of Russell et al. (US 2015/0281739).

Regarding Claim 8, Bruce teaches “An apparatus, comprising: 
an image reception component operative to receive an incoming document image” (Bruce, Paragraph [0017], where the computer adjacent to scanner is disclosed to receive the results of the scan and load it into memory);
“a document recognition component operative to perform a document recognition process on the incoming document image to generate a recognized document; and collect document recognition process information for the document recognition process of the incoming document image” (Bruce, Paragraph [0020], wherein it is disclosed "Each secondary computer attempts to identify and analyze the sub-images using known but different methods. Preferably, each computer or process works in parallel to the other(s) using different OCR software systems and two or more independent results are reported to a third computer, i.e., collected);
 “a document reconstruction component operative to generate a reconstructed document image based on the document recognition process information” (Bruce, Paragraph [0023], where it is disclosed “At VDT 28, according to one aspect of the invention, the original image is reconstructed using the sub-images on a video screen or similar type of display. As shown, a mail piece displayed image 40 includes a first sub-image 41 which been identified as the return address, a second sub-image 42 which has been identified as a sender notification caption, a third sub-image 43 which has been identified as the recipient address, and a fourth sub-image 44 which represents a stamp, postmark, etc.”.  Fig. 1:28 shows a computer in charge of the recited document reconstruction).  Although Bruce discloses a mechanism in which generated information is compared for accuracy purposes, and if not matched, a manual review is resulted (Bruce, Paragraph [0022]); Bruce does not explicitly disclose its method to be automated and therefore does not explicitly disclose “Docket No.: 8175.001732an image comparison component operative to compare the reconstructed document image to the incoming document image to generate document recognition performance information for the recognized document.”  However, in an analogous field of endeavor, Russell discloses its processing circuitry to “perform at least receiving an original text file and an indication of an associated document type, converting the original text file to an image having an associated format and associated resolution, causing execution of an Optical Character Recognition (OCR) process against the image, and calculating an accuracy score of the OCR process based on a comparison of the original text file and a converted text file, wherein the converted text file is based on the OCR process (Russell, Paragraph [0013]).

Accordingly, before the effective date of the instant application, it would have been obvious to one of ordinary skill in the art to combine Bruce with teachings of Russell to provide an automated system to compare two sets of document and generate a performance result.  One of ordinary skill in the art would be motivated to combine Bruce and Russell in order to create a robust and automatic document image comparison system with a measure of an accuracy score (Russell, Paragraph [0012]).  Therefore, it would have been obvious to combine Bruce and Russell to obtain the invention of Claim 8.

Regarding Claim 9, the combination of Bruce and Russell teaches “The apparatus of claim 8, the incoming document image comprising one of a telefacsimile image or a scanned document image” (Bruce, Fig. 1:20, a scanner producing a scanned document image to feed a computer 21).

Regarding Claim 10, the combination of Bruce and Russell teaches “The apparatus of claim 8, the document recognition process information identifying a plurality of document regions of the incoming document image” (Bruce, Fig. 3: 53 and 54, sub-images are document regions of the scanned document image), “the document recognition performance information identifying one or more image mismatches (Bruce, Fig. 3:59 and 62 corresponding respectively to City and Zip code are mismatched regions), “further comprising: 
the document recognition component operative to map the one or more image mismatches to one or more mismatching document regions of the plurality of document regions” (Fig.3:59 and 62 are mismatches from image element 53).

Regarding Claim 11, the combination of Bruce and Russell teaches “The apparatus of claim 10, further comprising: 
a document recognition evaluation component operative to display the recognized document in a document recognition evaluation interface” (Fig.3: 57-62 are machine readable-text (recognized document) from the incoming image display in element 53); “and display the one or more image mismatches in association with document region highlighting of the one or more mismatching document regions in the document recognition evaluation interface” (Fig.3:59 and 62 are mismatches from image element 53).  

 	Regarding Claim 12, the combination of Bruce and Russell teaches “The apparatus of claim 11, further comprising: 
the document recognition evaluation component operative to receive one or more operator corrections to the recognized document” (Bruce, Paragraph [0024] "the operator can compare the actual image with the OCR results with minimum effort", correction is made at computer 28 on Fig.1), “the one or more operator corrections corresponding to the one or more mismatching document regions” (Fig.3:59 and 62 are mismatches regions from image element 53); “update the recognized document in the one or more mismatching document regions based on the one or more operator corrections; and store the updated recognized document” (Bruce, Paragraph [0024] "The corrected address is validated against databases 30, 32 as necessary, automatically at the end of each edit session and optionally in response to a request made by the operator", where the address, a machine readable text is corrected and updated).
 
Regarding Claim 13, the combination of Bruce and Russell teaches “The apparatus of claim 8, the document recognition process information comprising one or more of font substitution records, graphic element records, signature element records, and text element records” (Bruce, Paragraph [0008] "analyzing the image data to determine locations of one or more regions with written indicia on the surface, where indicia may include logos, stamps, meter marks …”.  Stamps or meter marks are interpreted to be “graphic element records”).

Regarding Claim 14, the combination of Bruce and Russell teaches “The apparatus of claim 8, the document recognition process comprising a document region identification phase” (Bruce, Fig.2:40-43, a plurality of the region in the incoming document), “a region type identification phase” (Bruce, Fig.3:57-62, are regions that identify recipients, street address, city, State.. regions types identification), “a region processing phase” (Bruce, Paragraph [0008] "…further analyzing the sub-images at the second computer or process, such as by OCR, to decode the written indicia in the sub-images", sub-images are regions processed using OCR), “and a recognized document assembly phase, the recognized document assembly phase based on assembling a plurality of processed document regions into a retrieved document template identified from the incoming document image” (Bruce, Fig. 2:40, image reconstructed based on plurality of sub-image regions from the OCR process). 
 
Claims 1-7 recite methods with steps corresponding to the functions of the apparatus elements recited in claims 8-14, respectively. Therefore, the recited steps of method Claims 1-7 are mapped to the combination of Bruce and Russell references in the same manner as corresponding elements in apparatus Claims 8-14, respectively.  Additionally, the rationale and motivation to combine the Bruce and Russell, presented in rejection of Claim 8, apply to these claims.  

Claims 15, 16, 17, 18, 19, and 20 recite at least one computer-readable storage medium storing computer programming instructions corresponding to the elements recited in Claims 8, 9, 10, 11+12, 13, and 14, respectively. Therefore, the recited programming instructions of Claims 15-20 are mapped to the combination of Bruce and Russell references in the same manner as corresponding elements in apparatus Claims 8-14, respectively.  Additionally, the rationale and motivation to combine the Bruce and Russell, presented in rejection of Claim 8, apply to these claims.  Finally, the combination of Bruce and Russell discloses a computer-readable storage medium (Bruce, Paragraph [0029]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIAMAK HARANDI/Primary Examiner, Art Unit 2662